Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following rejections are withdrawn in view of applicant’s amendments:
Claims 1-4, 6-11, 13-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Maskevich (US Application: US 20160275180, published: Sep. 22, 2016, filed: May 20, 2015) in view of Baessler et al (US Application: US 2010/0174713, published: Jul. 8, 2010, filed: Jan. 8, 2009) and further in view of in view of DaBoll-Lavoie et al (US Application: US 2019/0108274, published: Apr. 11, 2019, filed: Oct. 3, 2018).
Claims 5, 12 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Maskevich (US Application: US 20160275180, published: Sep. 22, 2016, filed: May 20, 2015) in view of Baessler et al (US Application: US 2010/0174713, published: Jul. 8, 2010, filed: Jan. 8, 2009) in view of DaBoll-Lavoie et al (US Application: US 2019/0108274, published: Apr. 11, 2019, filed: Oct. 3, 2018) and further in view of Christodoulopoulos et al (US Patent: 10896222, issued: Jan. 19, 2021, filed: Jun. 28, 2017).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claim 1, it is first noted that the core of the amended generation step, begins with ‘… the text mining engine utilizing entities in the unstructured text … a relationship pattern …’. As explained in the specification, when there are a plurality of entities, a plurality of relationship patternS are generated (paragraph 0043). Also as explained in paragraph 0047, a single relationship pattern in a triplet includes a single entity, not a plurality of entities. Thus, the examiner points out that it’s not supported in the specification to process a plurality of entities and only generate a single relationship pattern. 

The examiner suggests the applicant consider changing the claim to recite “generating, by the text mining engine for each of , consisting of an object, a predicate, and a subject, and wherein for each of the entities the generating the relationship pattern comprises: …”

With regards to claim 1, the claim recites ‘… locating the object of the entities that is in close to and that precedes the predicate in the unstructured text’. As explained above, a generated single relationship pattern can only have a single entity, and thus multiple entities for a single object is not supported in the specification for a single generated relationship pattern. 

With regards to claims 2-7, they are rejected under similar rationale as claim 1 since they depend upon the subject matter that is of issue in their corresponding parent claim 1 and they do not resolve the issues of claim 1. 

With regards to claim 8, it is rejected under similar rationale as claim 1. 

With regards to claims 9-14, they are rejected under similar rationale as claim 8 since they depend upon the subject matter that is of issue in their corresponding parent claim 8 and they do not resolve the issues of claim 8.

With regards to claim 15, it is rejected under similar rationale as claim 1. 

With regards to claims 16-20, they are rejected under similar rationale as claim 15 since they depend upon the subject matter that is of issue in their corresponding parent claim 15 and they do not resolve the issues of claim 15.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




With regards to claim 1, the claim recites “applying, by the text mining engine, an action to the triplet, wherein the action comprises …”. Here as explained in the rejection above, there are multiple triplets due to multiple relationship patterns. More importantly, the examiner points out that a SINGLE triplet is identified from a plurality of triplets using a rule (see paragraph 0006), where a rule specifies a triplet of interest from the plurality of relationships. The examiner suggests the applicant consider clarifying how a single triplet from the plurality of triplets is specified by a rule, for antecedent basis to the triplet to the rule, rather than the current antecedent basis to a step that is part of the relationship generation steps.


With regards to claim 1, the claim recites ‘assigning or attaching the value or a result from the translating to the entity as a dynamic attribute of the entity; … returning, … the dynamic attribute the entity in response to the request for information on the unstructured text’. As explained above, there are a plurality of relationship patterns, and not just one entity, but a plurality of entities. This limitation references a single entity but it is unclear which of the plurality of entities the claimed ‘the entity’ is referring to. The examiner suggests the applicant consider referencing the entity that is within the rule that specifies the triplet above, as that is the correct source/step for when ‘the entity’ is introduced. 

With regards to claims 8 and 15, they are rejected under similar rationale as the rejection of claim 1 recited immediately above.

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered, and the prior art rejections are withdrawn in view of the amendments. However new 35 USC 112 rejections are introduced above in view of the amendments. The examiner recommends the applicant contact for an interview to resolve the remaining issues itemized above, in the interest of expediting the prosecution of this application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delgo et al (US Application: US 2018/0232443): This reference teaches relation extraction from free form text.
Farid Mina et al (WO 2018/096514 A1): This reference teaches producing generic triples in subject predicate and object format based upon sentence analysis.
Hanlen Leif et al (WO 2018/102861 A1): This reference teaches a text processing pipeline that processes unstructured text into subject, predicate and object content.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178